
	

113 HR 452 IH: Gun Trafficking Prevention Act of 2013.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 452
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr.
			 Rigell, Mr. Meehan, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prevent gun trafficking.
	
	
		1.Short titleThis Act may be cited as the
			 Gun Trafficking Prevention Act of
			 2013..
		2.Firearms
			 trafficking
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					932.Trafficking in
				firearms
						(a)OffensesExcept
				as provided in subsection (b), it shall be unlawful for any person, in or
				affecting interstate commerce,—
							(1)to purchase,
				attempt to purchase, or transfer a firearm, with the intent to deliver the
				firearm to another person who the transferor knows, or has reasonable cause to
				believe, is prohibited by Federal or State law from possessing a
				firearm;
							(2)in purchasing,
				attempting to purchase, or transferring a firearm, to intentionally provide
				false or misleading material information on a Bureau of Alcohol, Tobacco,
				Firearms, and Explosives firearms transaction record form; or
							(3)to knowingly
				direct, promote, or facilitate conduct that violates paragraph (1) or
				(2).
							(b)Gift
				exceptionsSubsection (a) shall not apply to a firearm that
				is—
							(1)lawfully acquired
				by a person to be given to another person not prohibited from possessing a
				firearm under Federal or State law as a gift; or
							(2)lawfully received
				or otherwise acquired by a court-appointed trustee, receiver, or conservator
				for, or on behalf of, an estate or creditor or by a person to carry out a
				bequest, or an acquisition by intestate succession under the laws of the State
				of residence of the person.
							(c)Penalties
							(1)In
				generalAny person who violates this section shall be fined under
				this title, imprisoned for not more than 20 years, or both.
							(2)Organizer
				enhancementIf a violation of subsection (a) is committed by a
				person in concert with 5 or more other persons with respect to whom such person
				occupies a position of organizer, a supervisory position, or any other position
				of management, such person may be sentenced to an additional term of
				imprisonment of not more than 5 consecutive years.
							(3)ConspiracyAny
				person who conspires to commit an offense described in this section shall be
				fined under this title, imprisoned for not more than 10 years, or
				both.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						932. Trafficking in
				firearms.
					
					.
			(c)Directive to the
			 sentencing commission
				(1)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, the United States Sentencing Commission shall review
			 and, if appropriate, amend the Federal sentencing guidelines and policy
			 statements applicable to persons convicted of offenses under section 932 of
			 title 18, United States Code (as added by subsection (a)).
				(2)RequirementIn
			 carrying out this section, the Commission shall review the penalty structure
			 that the guidelines currently provide based on the number of firearms involved
			 in the offense and determine whether any changes to that penalty structure are
			 appropriate in order to reflect the intent of Congress that such penalties
			 reflect the gravity of the offense.
				
